 ARKANSAS FUEL OIL COMPANY571will permit him to vote a challenged ballot in the election hereinafterdirected.We find that the following employees constitute a unit appropriatefor the purposes of collective bargaining within the meaning of Sec-tion 9 (b) of the Act :All pressmen and stereotypers at the Employer's establishment inOcala, Florida, excluding all office clerical employees, guards, pro-fessional employees, and supervisors, as defined in the Act.[Text of Direction of Election omitted from publication in thisvolume.]ARKANSASFUEL OILCOMPANYandJ.A.LEE.Case No. 16-CA-275.July-5,1951Decision and OrderOn April 11, 1951, Trial Examiner Stephen S. Bean issued his In-termediate Report in the above-entitled proceeding, recommendingthat the complaint herein be dismissed, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the charging partyand the General Counsel filed exceptions to the Intermediate Report,and Respondent and the charging party filed briefs.The request for oral argument is denied, because the record andbriefs, in our opinion, adequately set forth the positions of the parties.The Board" has reviewed the rulings of the Trial Examiner at thehearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Interme-diate Report, the exceptions and briefs, and the entire record in thecase, and hereby adopts the Trial Examiner's findings, conclusions.and recommendations.OrderUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the complaint herein be, and it hereby is,dismissed.Intermediate ReportSTATEMENT OF THE CASEUpon a charge filed by J. A. Lee, herein called the Charging Party, on June5,1950, the General Counsel of the National Labor Relations Board, by the1Pursuant to the provisions of Section 3 (b) ofthe Act,the Board has delegated Itspowers in connectionwith thisease to a three-member panel[Members Houston, Reynolds,and Styles].95 NLRB No. 75. 572DECISIONS OF NATIONALS LABOR RELATIONS BOARDRegional Director for the Sixteenth Region (New Orleans, Louisiana), hereincalled the General Counsel and the Board, respectively, issued a complaint datedFebruary 13, 1951, against Arkansas Fuel Oil Company, herein called Respond-ent, alleging that Respondent has engaged in and is engaging in certain unfairlabor practices affecting commerce within the meaning of Section 8 (a) (1)and (3) and Section 2 (6) and (7) of the National Labor Relations Act, asamended (61 Stat. 136), herein called the Act.With respect to unfair labor practices, the complaint alleges in substance thatRespondent, on or about June 1, 1950; discharged J. A. Lee, and thereafter re-fused to reinstate him for the reason that he joined or assisted Oil WorkersInternational Union, C. I. 0., herein called the Union, or engaged in other con-.certed activities for the purposes of collective bargaining or other mutual aidand protection.Copies of the charge, complaint, and notice of hearing thereon were dulyserved upon Respondent and the Charging Party.Thereafter Respondent filed an answer to the complaint admitting the dis-charge of and the refusal to reinstate the Charging Party but denied that suchaction constituted unfair labor practices.As an affirmative defense it averredin a "Special Answer" certain facts supportive of a contention that the ChargingParty was discharged for cause.Pursuant to notice, a hearing was held at Longview, Texas, on March 8, 9, and10, 1951, and at Shreveport, Louisiana, on March 12, 1951, before Stephen S.Bean, the undersigned Trial Examiner, duly designated by the Chief TrialExaminer.The General Counsel and Respondent were represented by counseland the Charging Party appeared in his own behalf. All were afforded fullopportunity to be heard, to examine and cross-examine witnesses, and to intro-duce evidence pertinent to the issues involved.A representative of the Unionwas in attendance but did not actively participate in the hearing.A motion made by the General Counsel to conform the pleadings to the proofwas granted without objection.Opportunity was afforded all parties to argue orally upon the record, and to filebriefs and proposed findings of fact and conclusions of law. The case was arguedorally by the General Counsel, Respondent, and the Charging Party.Respondentfiled a brief on March 12, 1951, and proposed findings of fact and conclusions whichwere received on March 26, 1951.Upon the entire record in the case, and from my observationof the witnesses,Imake the following :FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent is and has been for a long period of time a corporation duly organ-ized under and existing by virtue of the laws of the State of West Virginia, havingits principal office and place of business in the city of Shreveport, Louisiana.Respondent also operates oil wells and/or refineries in several States, includingWyoming, Louisiana, Arkansas, Oklahoma, Kansas, Illinois, Mississippi, Virginia,and Tennessee.Respondent is now and has been at all times herein mentioned,continuously engaged at a place of business, hereinafter referred to as the "EastTexas Area" (the only operation herein concerned) in the production, sale, anddistribution of petroleum and related products.Respondent in the course andconduct of its business causes and has continuously caused a substantial amountof materials used in the production, sale, and distribution of petroleum and re-lated products to be purchased, delivered, and transported in interstate commerce ARKANSAS FUEL OIL COMPANY573from and through the States of the United States other than the State of Texas toits East Texas Area and causes and has continuously caused a substantial part ofthe -products produced, sold, and distributed by it as part of its buisness to besupplied, delivered, and transported in interstate commerce to and through theStates of the United States other than the State of Texas from its East TexasArea, and more specifically, during the past 12 months Respondent produced andtransported in interstate commerce from its East Texas Area petroleum valuedin excess of $3,000,000 to points located outside the State of Texas.Respondent admits,and I find, that it is engaged in commerce within themeaning of, the Act. .II.THE LABORORGANIZATIONS INVOLVEDOilWorkers International Union, C. I. 0., and its Local No. 208,interchange-ably called herein the Union, are labor organizations within the meaning ofSection 2 (5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESOn June 1, 1950, J. A. Lee, the Charging Party, was discharged from his em-ployment with Respondent by the latter's district superintendent, Arden 1.Waggoner.The General Counsel contends that the reason for this action was Lee's unionactivities.Respondent contends that the only reason for this action was Lee's violationof a rule reading as follows :At any time a Switcher leaves the job and forgets to shut off his wellor wells, he will be immediately discharged-no exceptions.This rule was promulgated May 12, 1941, and continued in effect on May 31,1950.On May 31, 1950,Lee left his job as a switcher and went home at the timehis shift ended without shutting off wells it was part of his duty to attend.Several hours later a tank was discovered to be overflowing as a result of Lee'sfailure to shut off the wells.Three other switchers, A. O. Westbrook, Gus Herring, and J. J. Powers, hadalso been discharged by Respondent on December8,1947, April23, 1942, andJanuary 2,1945, respectively, for leaving their jobs without shutting off wells.A fifth switcher,W. L. Britt, who left his job without shutting off wells onMarch 21 or 22, 1949, was not discharged but was laid off without pay for80 hours.-Herring, Powers, and Britt were not members of the Union.There is noevidence that any of them engaged in any union activities and I find Respondentdid not know whether or not they were union members or engaged in anyunion activities.I find that Westbrook was a member of the Union. Thereis no evidence that he engaged in any union activities other than becominga member and I find that Respondent did not know whether or not Westbrookwas a union member.and/or engaged in any union activities.The Charging Party was an active union member and I find that Respondentknew of his membership and activities.He had been prominent in the organi-zation of Local 207 in the summer of 1941, and after having been transferredfrom the East Texas Area to Liberty,Texas, filed unfair labor practice chargesagainst Respondent,following which he was called back to the East TexasArea, subsequent to a hearing held in 1942.Following an election in 1942,which resulted in 23 ballots having been cast for and 26 votes having beencast against the Union,be was elected chairman of the workmen's committee 574DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor the union members, and attempted to process grievances with Waggoner'spredecessor,R.W. Sole, at that time Respondent's district superintendent.Sole declined to recognize the committee. In 1942 or 1943, Lee became trusteeof the Oil Workers International Union, Local 207, and in 1942 or 1943 becameits secretary-treasurer, a position he still holds. In 1944 and 1945 he waselected a member of the executive council for District No. 3 of Oil WorkersInternational Union.The District embraced New Mexico, Louisiana, Arkansas,and a large part of Texas. In this capacity Lee attended a meeting of thecouncil in Fort Worth, right after his election, having been granted a leaveof absence for the purpose by Respondent. Three months later Sole deniedhim a second leave of absence to attend another meeting. Sole again denied Leea leave of absence to attend a third meeting held 3 months still later, but onappeal to Respondent's vice president and general manager, the request wasgranted.Thereafter he procured leave to attend union meetings whenever herequested it.There is no evidence, apart from his retention of his secretary-treasurership of the Local, that tee engaged conspicuously in any union activi-ties since 1945, when his membership in the executive council of the parentunion terminated.In support of the allegation that Lee was discharged because of his known unionactivities, the General Counsel introduced Lee's testimony, that when Waggonertalked with him on June 1, 1950, after Lee admitted he had left his job withoutturning off his wells, and before Waggoner discharged him, the question of theUnion came up and Waggoner said he hadn't any objections to the Union, thatsome of the boys want it and some not, that if the Union wants to have anelection however it goes it wouldn't make any difference to Waggoner, that severalpeople had asked Waggoner how much salary Lee drew as secretary-treasurerof the Local and that he told them he didn't care how much salary Lee got hewas sure Lee earns all he gets. Further evidence directed to the same purposewas introduced in the examination of a former employee, John Frymer, whotestified that in late 1941 when he was assigned by Sole to the job of patrollingleases at night, Sole told him it was saboteur business, that he should watch themen, write in a book anything he found to be wrong, and that later Waggonertold him to watch employees Westbrook, Lipsey, and Hutchens ; that Sole andWaggoner talked with him about the Union, that he reported violations of rulesother than the 1941 regulation in question, by employees Jones and John Williams,whom he did not know to be union members ; that employee Dick Williams, nota union member whom Waggoner wanted to catch away from his job while hislease was flowing, was catching gasoline out of a drip, and that Waggoner didnot penalize any of the three; that he caught employee Westbrook off the jobplaying poker while his wells were flowing; that he told Waggoner employeeLipsey was leaning toward the Union; that he saw a tank which employeeHerring, who so far as Frymer knew was not a union member, had allowed toflow over and that Herring was fired at the time and that as far as he knewHerring was not punished for any other violations of rules ; and that in 1945,when he was transferred to take over supervision of the Wyoming district, Soletold him to question job applicants to see whether they are "union" or not andthat Sole said he did not want a union up there.As further bearing upon the question of Respondent's motivation in discharg-ing Lee, the General Counsel introduced the evidence of Albert O. Mattox tothe effect that in 1.941 Sole asked him on the lease he was switching if anyof the organizers for the Union had ever been to see him, how he felt about it andthat he (Sole) didn't want a union ; that during a squirrel hunting trip that fall,Sole asked him how he felt about the Union, said that he didn't wanta union, ARKANSAS FUEL OIL COMPANY575and that sooner or later he would"get" every man who belonged to a union if ittook him 10 or 20 years ; that in the early part of 1942,Sole said that the fellowswho didn't belong to the Union didn't have to worry about the men on night duty,that they weren't out then to watch them, and that he, Mattox,left a well onall night and a tank ran over along in 1940 or 1941,in 1941 he believes,that Solenever heard of it and he was not penalized.On May 6, 1942, Respondent promulgated a rule which remained in effect onMay 31, 1950,in part, imposing a penalty of a 2-week layoff for the first offense,and a permanent dismissal for the second offense, for leaving the lease while thewells are flowing.'Before February 6, 1948, it came to Sole's attention that Lee was home forlunch, absent from his lease, while his wells were flowing.When told by Solethis conduct violated Respondent's orders, Lee stated he had been told by his fore-man, Charles McMullen, that it would be "O. K." for him to leave for lunch, pro-vided nothing happened while he was gone but that if anything happened, Leewould be responsible.The following day Sole informed Lee he would put outanother order.On February 6, 1948, Sole issued and promulgated the followingorder which remained in force on May 31, 1950.There seems to be some misunderstanding among some of our employeesregarding the letter of instructions or work orders that you have received atdifferent times.My purpose in writing this letter is to advise you that allprevious orders are still in effect and to try and save you from any troublefrom violations.In some instances,it is claimed that the foreman have allowed a changein certain orders without our knowledge or approval.Hereafter,any changefrom the original written orders referred to above must first have theapproval of this office,.and any waiver of any of the orders made previousto this time shall not be effective after this date.On January 28, 1950, Sole's successor,Waggoner,issued and promulgated thefollowing order which remained in effect on May 31, 1950.This is"to advise that any and all previous instructions,limitations andpenalties prrovided for dilatory or negligent operation of the leases arestill in full force as per written notices supplied to each of you.You will be advised,by written notice, should any change be made in thepresent status of your operations.Lee received copies of the four orders or rules dated May 12, 1941, May 6, 1942,February 6, 1949, and January 28,1950.The intent of the orders of May 12,1941, and May 6,7 1942, had,according to the credited testimony of Sole, beendiscussed with Lee by Foreman McMullen (now deceased).The General Counsel apparently contends that the 1941 and 1942 orders werediscriminatorily applied, that the May 6, 1942,rule, rather than that issued onMay 12, 1941,could have been applied to Lee's infraction,and that the imposi-tion of the penalty contained in the earlier rule rather than an infliction of themilder punishment contained in the latter rule,affords an indication that Leewas not discharged for violating an order and warrants or requires an inferencethat he was discharged because of his union activities.Quite obviously,the 1941 and 1942 rules were rather inartistically worded.But a superintendent out in an oil field 'cannot be expected to have an experi-enced legal draftsman at his elbow.Neither is it at allclear that Lee and hisfellow switchers would have been able to comprehend lawyer's language asreadily as they could their own superintendent's meaning.It would be unrealis- 576DECISIONS OF NATIONAL LABOR RELATIONS BOARDtic to conclude that Lee did not at least believe from the fact, with which he ad-mits his familiarity,that three other switchers had been discharged because theyleft their jobs without shutting off their wells,that the 1941 rule was applicableto his conduct,or that he did not believe, from the fact of his conversation withSole and Sole's subsequent letter of February 6, 1948, that the 1942 order appliedto situations similar to his going home to lunch leaving theleasewhile wellsare flowing.(Emphasis supplied.)There is abundant testimony from both Soleand Waggoner as to the greater potentiality of danger,damage, and violationof the Texas Railroad Commission's oil production limitation requirements, inleaving'a job without shutting off wells, than leaving the lease while the wellsare flowing.True the word"permanently"does not appear in the 1941 order northe word"temporarily"in the 1942 order. But I am convinced that the firstrulewas consistently construed by the Respondent and understood by theswitchers,including Lee, to apply to men leaving upon completion of a job atthe end of a shift, and that the second rule was with equal consistency interpretedand understood to apply to men leaving the lease for a short period of timeduring the course of their work for their own convenience and then returningto work before the completion of a job and the end of a shift. Further supportof the fact that Lee realized he had infringed the 1941 order,lies in his admittedrequest that Waggoner conceal his violation from higher management.The General Counsel has laid particular emphasis upon the disparity oftreatment accorded Lee and Britt, as proof of the fact that the discharge ofthe former was violativeof the Act.There is no question that each left "thejob and"forgot"to shut off his well or wells." I have found that Britt was nota member of the Union and that Respondent did not know whether he was a unionmember or engaged in any union activities.Therefore,itmight well be suf-ficient to reject the General Counsel's contention on the basis that union con-siderations could not enter into Respondent's decision to make an exception to the1.941 rule in Britt's case.However, the facts with respect to Britt's leavingthe job without shutting off his wells are that shortly before 4 p. in. quitting timeon a stormy day, Waggoner called him away from his switching job to assistWaggoner move a pipe down a hill into a slew where a well was being drilled inconnection with which it was desired to run pipe that night. The truck whichhad brought the pipes became stuck in mud and could not get down to thelocation where the pipes were to be run.Hence it was necessary to roll thepipes by hand from the place where the truck stuck. The two men proceededto roll 150 to 160 joints of pipe, 18 to 20 feet long, weighing 16 pounds to 2 feet,until about 6 o'clock and after dark.Britt was tired out doing this arduousunaccustomed work and when it was completed Waggoner said to him in effect,"Let's get the hell out of here and go home."Both men then proceeded to theircars which.were parked near the doghouse on Britt's lease and drove home,Britt failing to shut off one of his two wells..As a result a tank ran over. .Waggoner said he considered he was to blame and interceded with Respondent'sthen general superintendent to prevent Britt being discharged,with the resultthat Britt was not discharged but given a 2-week layoff.Waggoner had recom-mended that no penalty should be imposed.The General Counsel argues further that the offense for which Powers wasdischarged on January 2, 1945, although violative of the same rule as thatapplied to Lee, was Powers' third violation of the regulation and accordinglyit should be considered that Lee was discharged for reasons proscribed by theAct, and not because he violated the rule.As found above,Powers was not aunion member after 1941 and Respondent had not known whether or not he wasa union member.,Powers' testimony as to when he had "ran a tank over ARKANSAS FUEL OILCOMPANY. .577before January 1945 was exceedingly vague.He was twice penalized by theinfliction of 10- and 15-day layoffs sometime before that date.But it isdoubtful whether these two penalties were imposed for leaving the job withoutshutting off wells or leaving the lease while the wells were flowing.Powerstestified he was not positive but he believed he had run over three tanks since1941, that he did not know how many tanks he had run over, that he had runa tank over before 1941, and that on the occasion of his discharge he had "gotthrough," gone home to bed, and when he returned to work had found a well openand the tanks running over. On this state of Powers' testimony I am unableto find that it has been shown by substantial evidence either that he had left alease without shutting off his wells, between May 1941 and the date of the1945 offense or if the 10- and 15-day penalties were imposed subsequent to May1942, they were on account of leaving the lease with the wells flowing as dis-tinguished from leaving the job at the end of the day without shutting off thewells.The only clearly definite fact established by Powers' evidence is that hewas discharged for precisely the same infraction of rules as that for whichRespondent avers it discharged,Lee.The General Counsel suggests that since the 1941 and 1942 ruleswere issuedat a time when the Union was engaged in organizational activitiesand aboutthe time the election was held, it should be considered they werepromulgatedfor discriminatory purposes, that they were intended to apply only to unionmembers, and that the fact of their adoption should be regardedas anindicationof antiunion bias. I feel that the great weight of the evidencedoes not warrantthe acceptance of these suggestions.There is no reason for doubting Lee's state-ment that only three of Respondent's employeesare now membersof the Union.The fact that in 1948 and again in 1950, when only a very fewemployees wereunion members, Respondent specifically drew to its switchers' attention thecontinuing existence of the 1941 and 1942 regulations goes far toward negativingany notion that they have any connection whatsoever with union activities.In another apparent effort to connect up Lee's discharge withhis union inter-ests,he testified that the question of the Unioncame upwhen be talked withWaggoner on June 1, 1950. If such a question were discussed,I am satisfiedit "came up" not from Waggoner but from Lee who on the creditedtestimony ofSole had repeatedly said when they talked about anything, that if Sole wantedto start something he was ready and would take it up with the Board.Waggonerwas not directly interrogated aboutthis allegedreferenceto unionism but didtestify (and his testimony is largelyconfirmedby Lee) that when he dischargedLee, the latter statedhe was goingto protest and that both men agreed therewould be no hard feelings whatever the result. Taking Lee's testimony at facevalue, there was nothingsaidby Waggoner that could fairly beregarded as sub-stantial evidence of any antiunion motivation or coercive conduct.There remains for consideration the testimony of Frymer and Mattox, outlinedearlier in this Report. I do not regard Frymer as a reliable witness. Thegeneral tenor of his testimony was that Sole's and Waggoner's instructions tohim conveyed hints that he should watchthe menin particularbecause of theirunion affiliationsand that he reported violations of various rules or improperconduct on the part of three or four other employees who nevertheless were notpenalized.Although Frymerprofessesto know who among theemployees inthe area he patrolled were, and who were not, members of the Union, I am,satis-fied and conclude that Respondent has not been proven to haveknownwho wereand who were not, with the exception of Lee and the possibleexceptionof Lipsey,whom Frymer testified he reported to Waggoner as havingunion leanings. I amfurther satisfied on the credited testimony of Sole, Waggoner,and Frymer's 578DECISIONS OF NATIONAL LABOR RELATIONS BOARDcoworking guard, employee I. W. Foster, that Frymer's duties at the time hewas patrolling the leases were to guard against prowlers, prevent thefts, andto check the condition of the leases to see that everything was in good shape,and that it has not been established that he received instructions to engage inconduct that might be regarded as indicative of antiunion motivation on thepart of Respondent. I do not credit Frymer's testimony, denied by Sole, thatthe latter told him when Frymer went to Wyoming (to superintend a three- iemployee job), to inquire into the union interests of job applicants and that Soledid not want a union there.Apparently an inference that Respondent did not enforce its rules impartiallyvis-a-vis unionand nonunionadherents and hence discharged Lee because ofhis interestin the Union, is sought to be elicited from Frymer's testimony thatHerring was not punished for other violations of which he was guilty, apartfrom the violation of the 1941 regulation for which he was discharged. It isdifficult for me to follow this reasoning in face of the fact that there is no sub-stantial evidence that management was aware of any other rule infringementsby Herring and the fact that he, a nonunion meniber, when once found in delict,was forthwith discharged. If any conclusion is to be deduced from the circum-stances of Herring's employment and his ultimate discharge it is quite thecontrary to that which the General Counsel wouldseemto desire to have made.Neither am I able to conclude from the fact that Jones and John and DickWilliams were not penalized for breaking rules apart from the 1941 rule inquestion, that Lee, who himself was not penalized for a violation of the 1942rule, was discharged because he was a union advocate.Mattox, who at one time had had pleasant relations with Sole, has for anumber of years been on unfriendly terms with him because of hismistakenfeeling that Sole was responsible for his not having received a release fortransfer to other employment during the war. I find that the two men didtalk about union affairs about 9 or 10 years before Lee's discharge.Whateverwas said then has but a minimumof significancewith respect to what mighthave been Sole's attitude toward unions in 1950. I can readily believe thatduring the course of their squirrel hunting Sole did manifestsome interest inhow his companion felt about unions, and that he may well have left the impres-sion with Mattox that he did not favor unionization.But I seriously doubt,and find it has not been established, that Sole told Mattoxhe was going to"get" every man who belonged to a union, or that fellows who didn't belongto the union did not have to worry about the men on night duty because theywere not out to watch them. I credit the testimony of Sole to the effect that,in the main, his talk with Mattox was occasioned by Mattox showing him someunion leaflets that commented adversely upon Sole inviting employees out hunt-ing during an organizational campaign and that there was more or less jokingback and forth between Mattox, Enzer, another employee, and Sole at thattime.It is my opinion there is no justification for attaching any weight tothese casual comments of the remote past.Although there is some uncertainty whether Mattox left his work withoutshutting off his wells before or after May 12, 1941, it most certainly cannot besaid, in view of Mattox' admission Sole never heard of the incident, that thefact Mattox was not discharged furnishes support to the contention that Lee,known to have violated the May 12, 1941, rule, was discharged for the reasonsalleged in the complaint.Sole participated in the discharges of Westbrook,Herring, andPowers.Whether or not they were, union members played no part in the decision todischarge them for violation of the same rule as that which brought about Lee's ARKANSAS FUEL OIL COMPANY579discharge.As a matter of fact, two of the three were not unionmembers andSole was oblivious of the affiliations of the third.He.was involved in the dis-charge of Britt to the extent of resisting Waggoner's request that an exceptionbe allowed to a rule that provided no exceptions should be made, to such a degreethatWaggoner appealed to higher authority and ultimatelygained Sole'sacquiescence.Assuming,arguendo,it could be found on any aspect of the evi-dence, that Sole's motivation in discharging other violators of the rule stemmedfrom his opposition to collective bargaining, this record contains no supportfor finding that Sole was in any way implicated in the discharge of Lee. It mustfollow then that any presumed attitude on Sole's part cannot be imputed toWaggoner, who testified (there being no substantial evidence to the contrary)that he assumed the entire responsibility for discharging Lee.On all the evidence, I conclude there is no warrant for finding that Waggonerwas motivated by antiunion considerations in his decision respecting Lee. Ihave not overlooked the testimony that Lee had been prominent in the organi-zation of Local 207 in the summer of 1941 and after having been transferredfrom theEastTexas Area to the Liberty, Texas, field, unfair labor practicecharges were filed against Respondent, following which he was called backto the East Texas Area subsequent to a hearing held in 1942. This is quiteancient history and but for the fact that the General Counsel saw fit to intro-duce the testimony by way of background, I would not have discussed it in acase where it does not seem necessary to indulge in an encyclopedic recitationof all the evidence or to refer to testimony unessential to a determination ofthe issues and where such conciseness as is compatible with a broad understandingof the contentions of the parties should suffice.Under other circumstances,objectives has been shown, evidence of this character, remote though it maybe, could well be given significance.Under the facts of the case at bar, however,there is in my opinion such inconsiderable indication of antiunion motivation,that intimations of what may have been an unfair labor practice expiatedmany years ago, furnish no adequate foundation for an inference Lee wasdischarged because of his union activities, as persistent as I am satisfied theywere.Respondent had the right to promulgate the rule of May 12, 1941, and to dis-charge any employee for its violation. It was an important regulation, having'as its purpose securing compliance with the law against overproduction, toprevent waste of oil and possible damage to property and life.Lee violated thisrule, and only the discovery of an overflow by a third person after Lee left thelease for the day with his wells still flowing, prevented the waste of considerableoil, a violation of the Texas Railroad Commission's and Federal Tender Board'srules, and possible land or more serious damage.It is well established and fundamental that the Act, does not prevent anemployer, acting in good faith, from promulgating and enforcing rules andregulations bearing some reasonable relation to the conduct of its business;that membership in a union and active participation in union affairs is noguarantee against an employee being discharged and that only when a dischargeismotivated by such union membership or participation, is the Act violated ;that the Act does not make the Board either "guardian or ruler" over employeesor empower the Board to substitute its judgment for that of an employer as towhat is sufficient cause for discharge ; and that an employer may discharge anemployee for a good reason or a bad reason or for no reason at all providedthe discharge is not based upon opposition to union activities.961974-52-vol. 95-38 580DECISIONS OF NATIONAL LABOR RELATIONS BOARDWere we here confronted with a situation where the only pertinent facts werethat Lee known to be a prominent union advocate and Britt known not to beinterested in or a member of the Union, were the only two employees who hadviolated the 1941 rule and that Lee had been discharged and Britt had not, nogreat doubt as to Respondent's motives might exist. But such is not thesituation.Three other employees have been shown to have been dischargedfor the same reason as that which brought about Lee's dismissal, regardless ofunion activity involvement.Respondent did not know if Britt was a memberof or favored the Union.Waggoner, who called Britt away from his regularduties, felt he was more responsible for not having reminded Britt to shutoff his wells than Britt was for not having remembered to do so, after the twomen had finished their exhausting job and Waggoner had in substance toldBritt to go home.Under these circumstances it was reasonable for Respondentto conclude there were extenuating features distinguishing Britt's conduct fromthat of Westbrook, Herring, Powers, and Lee. It cannot be said that in theinterests of fairness and, in view of the right of Respondent, in good faith, toexercise reasonably its judgment as to what is sufficient cause for discharge,Respondent's decision to make an exception to the "no exceptions" provisionof its rule was discriminatory.On another occasion Lee's violation of the 1942rule in leaving his lease with his wells flowing was excused when he assertedhe had been told by his foreman he could do so. In that instance the veracityof Lee's assertion, I find on Sole's credited testimony, was not questioned andthe Respondent's judgment was that the existence of extenuating circumstancescontraindicated the imposition of the penalty provided by the rule. In bothinstances, one where Respondent knew the employee was a leader in unionactivities, and the other where Respondent had no knowledge of the employees'union predilections, justice was indiscriminately tempered with mercy.Whether in view of the harm likely to follow and the liabilities possibly toensue upon a violation of the 1941 rule, the penalty of discharge was proper ortoo harsh is the affair of Respondent, not the Board.On all the evidence, I find without merit and reject the various contentionsof the General Counsel.In view of the foregoing conclusions, I find that the evidence warrants nofinding that Respondent committed unfair labor practices within the meaningof Section 8 (a) (1) and (3) of the Act. It will therefore be recommended thatthe complaint be dismissed in its entirety.On the basis of the foregoing and upon the entire record in the case, I makethe following:CONCLUSIONS OF LAW1.Arkansas Fuel Oil Company is engaged in commerce within themeaning ofSection 2 (6) and (7) of the Act.2.OilWorkers International Union, C. I. 0., is a labor organization withinthe meaning of Section 2 (5) of the Act and its Local 207 is a labor organizationwithin the meaning of Section 2 (5) of the Act.3.Arkansas Fuel Oil Company has not engaged in any of the unfair laborpractices alleged in the complaint.Recommendations.tUpon the basis of the foregoing findings of fact, conclusions of law, and theentire record in the case, I hereby recommend that the complaint be dismissedin its entirety.